         Case 1:18-cv-06249-VSB Document 206 Filed 09/21/20 Page 1 of 1

                                       SIDLEY AUSTIN LLP
                                       ONE SOUTH DEARBORN STREET
                                       CHICAGO, IL 60603
                                       +1 312 853 7000
                                       +1 312 853 7036 FAX
                                                                                                                     +1 312 853 3766
                                                                                                                     SMCINERNEY@SIDLEY.COM
                                       AMERICA • ASIA PACIFIC • EUROPE




                                                          September 17, 2020

                                                                                                                                       9/20/2020
VIA CM/ECF

The Honorable Vernon S. Broderick
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Great Western Insurance Company v. Mark Graham, et. al., No. 18-cv-06249.

Dear Judge Broderick:

       We represent plaintiff Great Western Insurance Company (“Great Western”).

        Due to a sudden family tragedy, we write to request that the Court extend the deadline for
Great Western and defendants Wilmington Savings Fund Society, FSB and Christiana Trust
(“WSFS”) to file any letter motions regarding jurisdictional discovery. The deadline is currently
set for September 18, 2020, and opposition letter motions for September 25, 2020. See Dkt. 202.

       Upon learning of the tragedy today, counsel for Great Western immediately notified
counsel for WSFS, who graciously consented to our request for an extension.

       At this time, it is unknown how long of an extension will be necessary. However, Great
Western proposes that it will work with counsel for WSFS as soon as practicable, and we hope,
and expect, to be able to come back to the Court in the near future with a proposed schedule
agreed upon by both parties.


                                                                               Very truly yours,




                                                                               Stephen W. McInerney




                     Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.
